Citation Nr: 0122483	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-10 696	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of injury to 
the left vas deferens, claimed as resulting from left 
inguinal hernia surgery performed at a VA hospital in October 
1996.  

2.  Entitlement to an increased rating for laceration 
scarring of the head, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1964.  This appeal arises from a December 1997 
rating decision, in which the RO denied compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for loss of use of a creative 
organ, claimed as resulting from surgery performed at a VA 
hospital in October 1996, and in which the RO denied a 
compensable rating for service-connected laceration scarring 
of the head.  In a January 2001 rating decision, the RO 
increased the rating for laceration scarring of the veteran's 
head to 10 percent.  The veteran, through his representative, 
continues to express his dissatisfaction with the 10 percent 
rating assigned for laceration scarring of his head.  The 
veteran was accorded a hearing before a hearing officer at 
the RO in February 2000, and a transcript of the hearing has 
been included in the claims folder.  

The issue involving the claim for benefits pursuant to 
38 U.S.C.A. § 1151 has been recharacterized by the Board of 
Veterans' Appeals (Board) on the title page to reflect the 
actual disorder which is the subject of this appeal.  Loss of 
use of a creative organ connotes a degree of impairment, 
rather than the underlying disorder.  If benefits pursuant to 
38 U.S.C.A. § 1151 are ultimately granted for residuals of 
injury to the left vas deferens, the RO will then need to 
address whether such disorder constitutes loss of use of a 
creative organ warranting special monthly compensation under 
38 U.S.C.A. § 1114(k), and 38 C.F.R. § 3.350.  


REMAND

In a VA Form 9 ("Appeal to Board of Veterans' Appeals"), 
submitted in April 1999, the veteran requested a hearing at 
the RO before a Traveling Member of the Board.  In a written 
statement, dated May 12, 1999, the veteran's representative, 
referred to the VA Form 9 submitted by the veteran in April 
1999, and requested that the veteran be accorded a hearing at 
the RO before a Traveling Member of the Board.  In a 
subsequent letter, dated May 17, 1999, the veteran's 
representative, without referring to the VA Form 9 submitted 
in April 1999, indicated that the veteran desired a hearing 
before a hearing officer at the RO.  The veteran was accorded 
a hearing before a hearing officer at the RO in February 
2000.  

Thereafter, the veteran was scheduled for VA examinations in 
September 2000 to evaluate the disabilities at issue, but a 
note in the claims folder indicates that he failed to report 
for the VA examinations.  His previously submitted requests 
for a hearing at the RO before a Traveling Member of the 
Board were not withdrawn, and in a letter, dated in April 
2001, the RO informed the veteran of the date and time of his 
scheduled hearing before a Traveling Member of the Board at 
the RO.  A handwritten notation on a copy of the RO's letter 
to the veteran notifying him of the date and time of the 
scheduled hearing indicates that he failed to report for the 
hearing.  

In a written statement from the veteran's representative, 
dated in May 2001, and one day prior to the date of the 
veteran's scheduled hearing at the RO before a Traveling 
Member of the Board, it was indicated that the notice of the 
scheduled VA examinations had been forwarded to an address 
for the veteran which is no longer correct.  In reviewing a 
copy of the RO's letter to the veteran, informing him of the 
date and time of the scheduled hearing at the RO before a 
Traveling Member of the Board, the Board notes that the 
letter is addressed to the veteran at the same address which 
his representative has reported is no longer current.  It 
appears that the veteran did not report for either the VA 
examinations scheduled for the fall of 2000 or the hearing at 
the RO before a Traveling Member of the Board scheduled for 
May 2001 because notices of those appointments were not sent 
to his current address.  Given the foregoing, and the fact 
that the veteran has never withdrawn his requests for a 
hearing at the RO before a Traveling Member of the Board, the 
Board concludes that he should be rescheduled for a hearing 
at the RO before a Traveling Member of the Board.  

Accordingly, this appeal is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
personal hearing before a Traveling 
Member of the Board at the RO on the next 
available open Travel Board docket.  

After the Travel Board hearing has been conducted, the appeal 
should be returned to the Board for further consideration, 
without further review by the RO.  The purpose of this Remand 
is to ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



